PER CURIAM
Defendant was convicted of driving under the influence of intoxicants and placed on two years’ enhanced bench probation. As conditions of probation, the trial court required defendant to pay fines, complete alcohol treatment, and complete community service. Defendant later violated the conditions of his probation, the court revoked probation, and it executed a sentence of 12 months’ incarceration. At sentencing, the court also recounted that defendant failed to complete treatment and community service and, on that basis, denied defendant “936 credits,” that is, consideration for early release and sentence reductions under ORS 137.750 and ORS 137.752.
On appeal, defendant challenges the sentence, arguing that, under Blakely v. Washington, 542 US 296, 124 S Ct 2531, 159 L Ed 2d 403 (2004), and Apprendi v. New Jersey, 530 US 466, 120 S Ct 2348, 147 L Ed 2d 435 (2000), the court erred in ordering that defendant not be considered for early release or sentence reduction programs based on facts that defendant did not admit and that the court did not submit to a jury. He concedes that he did not advance such a challenge to the trial court, but argues that the sentence should be reviewed as plain error.
In the meantime, however, defendant has notified us that more than a year has passed since the trial court sentenced him to one year of incarceration and that the case therefore has become moot. The state has not contested that.
Appeal dismissed as moot.